Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 08/10/2021.
In the application claims 1, 2, 4-11, 13-19 are pending. Claims 3, 12, and 20 have been canceled.
Applicant’s argument’s with respect to the 35 USC 112 (b) and 35 USC 103 rejections were persuasive and the rejections are being withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-11, 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
It would NOT have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Flick-Alrabady-Arnot-Winick and reduce to practice the claimed subject matter. Therefore, it is Examiner’s opinion that claims 1, 2, 4-11, 13-19 shall be allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S KHAN/Primary Examiner, Art Unit 2683